DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
In response to communications files on July 23, 2021, claims 1-5, 7-16, and 18-20 are 
amended and claims 21-22 are added per applicant’s request.  Therefore, claims 1-22 are presently pending in the application. 
Reasons for Allowance
Claims 1-22 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the 
prior arts of records, neither anticipates nor renders obvious the following limitations as claimed:

As to claims 1 and 9, the prior art of records fail to anticipate or suggest determining that a first file includes at least a first portion representing a first segment of content and a second portion representing a second segment of content; determining first data corresponding to occasions on which the first  portion of the first file has been previously accessed; determining second data corresponding to occasions on which the second portion of the first file has been previously accessed; and determining, based at least in part on the first data and the second data, that the first segment represented by the first portion of the first file is likely more relevant to a first user than the second segment represented by the second portion of the first file, together with the other limitations of the independent claims.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Application number 2016/0381419, discloses segment of a video bases on user engagement to provide cluster of similar videos.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BELIX M ORTIZ DITREN whose telephone number is (571)272-4081.  The examiner can normally be reached on M-F 9am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571-2720631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/Belix M Ortiz Ditren/Primary Examiner, Art Unit 2164